Citation Nr: 0724857	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-28 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sciatica.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served in the New York National Guard from June 
1948 to October 1949, and on active duty in the Army from 
September 1949 to November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied service connection for sciatica and 
bilateral hearing loss.

In September 2005, the veteran requested a video conference 
hearing before the Board.  VA scheduled a hearing for 
February 6, 2007.  However, the veteran failed to appear with 
no explanation provided.  Accordingly, VA considers his 
hearing request withdrawn. 


FINDINGS OF FACT

1.  There is no competent evidence establishing that the 
veteran currently has sciatica. 

2.  The evidence fails to connect the veteran's bilateral 
hearing loss with his time in service. 


CONCLUSIONS OF LAW

1.  Service connection for sciatica is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.07, 3.309 (2006).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  However, providing the notice to the claimant after 
the initial decision could satisfy the requirements of the 
statute if the timing of the notice was not prejudicial to 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

In this case, the RO sent correspondence to the veteran in 
February 2004, prior to the initial adjudication.  That 
letter informed the veteran of the requirements of a 
successful claim and of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  There was no harm to the veteran; VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  Notice as to assignment of disability 
ratings and effective dates was provided to the veteran in a 
March 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The claims were not re-adjudicated following the 
March 2006 letter because no additional evidence has been 
submitted.  The Board finds no prejudice to the veteran in 
proceeding with a denial of service connection for each of 
the claims, as concluded below, because any question as to 
the appropriate disability rating and effective date to be 
assigned is rendered moot.  He had previously received all 
required notice regarding service connection.  Any defect 
with regard to the timing of the notice to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Thus, VA has satisfied its "duty to notify" the veteran.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination and obtained a medical opinion as to the etiology 
of the claimed hearing loss.  VA need not conduct an 
examination with respect to the claim of service connection 
for sciatica, because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  In disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case.  The evidence does not show that the 
veteran currently has sciatica.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  
Thus, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.

Background and analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Sciatica

The veteran generally contends that service connection is 
warranted for sciatica.  The reports of a September 1949 
enlistment examination and a November 1950 separation 
examination, were negative for any findings or diagnosis of a 
back or leg disability.  On both examinations, clinical 
evaluation of the spine and extremities was normal.  In 
October 1951, the veteran complained of "painful left thigh 
& leg posterior."  Treatment notes indicate that he received 
hydrotherapy and diathermy in November 1951 for "pain, left 
leg, back of papiteal space" and "pain left leg posterior 
up & down paptitial space."  The provisional diagnosis was 
"perhaps arthritis."  A 1953 separation examination was 
again negative for any findings or diagnosis of a back or leg 
disability.  There is no evidence of symptoms of sciatica 
after service separation.  In March 1975, the veteran was 
admitted to a VA hospital for "L SAR DISC."  However, the 
file contains no other records concerning this admission.  

The medical evidence associated with the file does not 
include any complaints or treatment for sciatica.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for sciatica, and the claim must be 
denied.  As such, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Bilateral hearing loss 

The veteran contends that prolonged exposure to loud engines 
of the vehicles he used to transported equipment caused aural 
trauma.  His service records establish that he worked as a 
cannoner in the National Guard.  He also worked in the Army's 
ordnance depot company.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

Service medical records reflect that, at the veteran's Army 
enlistment physical examination in September 1949, his 
hearing was found to be 15/15 for whispered voice, in both 
ears.  At his discharge physical examination in November 
1950, his hearing was found to be 15/15 for whispered and 
spoken voice, in both ears.  At his transfer physical 
examination in November 1953, his hearing was again found to 
be 15/15 for whispered voice, in both ears.  15/15 is normal.  
Smith v. Derwinski, 2 Vet. App. 137 (1992).  

On the VA audiological evaluation in May 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
22
26
26
30
40
LEFT
16
26
34
42
48

Speech audiometry revealed speech recognition ability of 98% 
in the right ear and 96% in the left ear.  The audiologist 
diagnosed "high frequency sensorineural hearing loss, 
bilaterally."  The report does not indicate whether the 
claims file was available for review.  However, the examiner 
acknowledged that the veteran was exposed to noise while in 
service and noted that subsequent to service he operated loud 
recreational equipment without hearing protection.  The 
doctor opined that "the sensorineural hearing loss is less 
than likely associated with military noise exposure." 

VA medical records from December 2004 indicate that the 
veteran complained of decreased hearing.  The notes indicate 
that he "never used ear protectors."  The veteran was 
referred to audiology.

A March 2005 audiological evaluation noted that the veteran 
complained of "hearing loss in both ears and some ringing at 
times."  The examiner diagnosed mild to severe sensorineural 
hearing loss in the right ear and mild to moderate 
sensorineural hearing loss in the left ear.

The evidence of record shows that the veteran currently has 
bilateral hearing loss that meets the criteria of 38 C.F.R. § 
3.385, and thus service connection is not precluded if 
hearing loss can be linked to service.  Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  Service records establish that the 
veteran was exposed to loud noise during his brief service 
record.  The veteran's induction and separation examinations 
indicate the veteran entered and exited the Army with no 
abnormalities, including hearing.  Although the medical 
evidence establishes a current diagnosis of bilateral hearing 
loss, no doctor has linked the hearing loss to service or 
otherwise conflicted with the VA examiner's findings.  The 
examiner who conducted the May 2004 examination opined that 
it is less than likely that the veteran's bilateral hearing 
loss disability is related to military service.  
 
The Board concludes that service connection must be denied.  
As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claim and the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49. 

ORDER

The claim for service connection for sciatica is denied.

The claim for service connection for bilateral hearing loss 
is denied.


____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


